858 A.2d 483 (2004)
383 Md. 216
NADER FOR PRESIDENT 2004, et al.
v.
MARYLAND STATE BOARD OF ELECTIONS.
No. 76, Sept. Term, 2004.
Court of Appeals of Maryland.
September 20, 2004.
Stephen Domenic Scavuzzo, Vienna, VA, for appellants.
Melissa Shane Whipkey, Asst. Atty. Gen. (J. Joseph Curran, Jr., Atty. Gen., William F. Brockman, Asst. Atty. Gen.), for appellee.
Argued before BELL, C.J., RAKER, WILNER, CATHELL, HARRELL, BATTAGLIA and GREENE, JJ.

PER CURIAM ORDER
For reasons to be stated in an opinion later to be filed, it is this 20th day of September, 2004,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, reversed, and, it is further
ORDERED that the case is remanded to the Circuit Court for Anne Arundel County with directions to enter forthwith a judgment declaring Maryland Code Election Law Article Section 6-203(b)(2) invalid as applied in this case and that the State Board of Elections improperly rejected the 542 petition signatures at issue in this case and it is further
ORDERED that the Circuit Court remand the case to the State Board of Elections with directions to accept the 542 petition signatures at issue. Costs to be *484 paid by the appellee. Mandate to issue forthwith.